Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 25, 2015

                                       No. 04-15-00332-CV

                                Manuel and Simona CAMACHO,
                                           Appellant

                                                 v.

                        TEXAS WESTCHESTER FINANCIAL, LLC,
                                    Appellee

                         From the County Court, Atascosa County, Texas
                                     Trial Court No. 4246
                            Honorable Lynn Ellison, Judge Presiding


                                          ORDER
        On May 28, 2015, Appellants Manuel and Simona Camacho filed a notice of appeal in
this court. On the same day, this court notified Appellants that the $195.00 filing fees had not
been paid and directed Appellants to pay the fees by June 12, 2015. On June 3, 2015, Appellants
filed an affidavit of inability to pay costs. See TEX. R. APP. P. 20.1. On July 27, 2015, we abated
this appeal, suspended the other appellate deadlines, and remanded the cause to the trial court to
determine if Appellants are indigent for purposes of appeal. The trial court determined
Appellants are not indigent.
       We REINSTATE this appeal. We ORDER Appellants Manual and Simona Camacho to
show cause in writing within TEN DAYS of the date of this order that the $195.00 filing fees
have been paid. If Appellants fail to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No. 04-05-00532-CV, 2005 WL
3477883 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).
         We also ORDER Appellants to provide written proof to this court within TEN DAYS of
the date of this order that the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee. If Appellants timely pay the filing fee but fail to timely pay for the reporter’s
record, Appellants must file a brief with this court within THIRTY DAYS from the date of this
order and the court will only “consider and decide those issues or points [raised in Appellant’s
brief] that do not require a reporter’s record for a decision.” See TEX. R. APP. P. 37.3(c).
      All other appellate deadlines remain SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court